Citation Nr: 0610898	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral hearing loss 
attributable to service.

3.  The veteran does not have tinnitus attributable to 
service.

4.  The veteran does not have tinnitus as a separate 
disability from service-connected grand mal epilepsy. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by service nor 
is it a proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate the claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2001, January 2003 and July 2004, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  During the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 6, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board 
specifically finds that the appellant is not prejudiced in 
this case as his underlying claim is solely for the purpose 
of determining basic entitlement to service connection and 
absent a grant of that benefit, the lack of notice of 
additional benefits that stem from the grant of service 
connection cannot prejudice the veteran.  Thus, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Here, the August 2001 and January 
2003 letters satisfy this requirement and thus, the notice 
was timely.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him a physical examination, obtaining a medical opinion as to 
etiology of disabilities and affording him an opportunity to 
testify before an RO hearing officer and/or the Board, even 
though he declined to do so.  All known and available records 
relevant to the issues on appeal were obtained and are 
associated with the veteran's claims file.  The veteran wrote 
that he requested that his VA treatment records be obtained 
and noted that he had no evidence that they had been 
obtained.  The Board points out that the record contains the 
veteran's VA treatment records.  Under these circumstances, 
no further action is necessary to assist the veteran with 
these claims.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA. 

The veteran alleges that he experienced acoustic trauma while 
in active service, which caused his hearing loss and 
tinnitus.  The veteran alleges that he heard artillery fire, 
fired weapons and drove large trucks and a passenger bus.  
The veteran also alleges that he experienced head trauma 
during service that caused tinnitus.


Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.303(a).  Service connection is established by showing 
that the veteran sustained a service injury or disease, that 
he developed a chronic disability and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
caused by a service-connected condition.  See 38 C.F.R. § 
3.310.

At a July 1966 separation examination, audiometric testing 
was performed.  The audiological evaluation showed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
-5
--
5
LEFT
5
0
-5
--
0

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz and no speech recognition 
scores.  

An audiological evaluation conducted in March 2003 showed 
puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
25
45
40
40
40
LEFT
20
45
40
40
60

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater.  The veteran, therefore, did not 
show signs of hearing loss at the time of separation from 
active service.  In contrast, the March 2003 audiological 
evaluation showed auditory thresholds above 40 decibels and 
the examiner diagnosed moderate sensorineural hearing loss 
through 4000 Hertz and profound hearing loss in the higher 
frequencies.  

Since January 1970, the veteran has been service connected 
for grand mal epilepsy.  The service medical and VA records 
show that the cause of the ringing in the ears is associated 
with the grand mal epilepsy.  There is no evidence in the 
service or VA medical treatment records of tinnitus being 
diagnosed as a separate condition from the grand mal 
epilepsy, and thus, is considered a symptom of the grand mal 
epilepsy.  See 38 C.F.R. § 3.310(a).  

The July 1966 audiological evaluation did not show hearing 
loss or tinnitus.  The Board notes that the veteran contends 
that he had hearing loss at the time of his discharge from 
active service but was told not to claim the hearing loss 
because it would delay his discharge.  The Board does not 
find persuasive evidence that the July 1966 audiological 
evaluation is inaccurate.  The Board finds that the July 1966 
audiological evaluation provides significant probative value 
in finding that the veteran did not have hearing loss at the 
time of separation from active service. 

In a April 2003 addendum to the veteran's medical record, the 
VA examiner opined that the veteran's hearing loss and 
tinnitus are not due to military noise exposure.  Although 
the veteran questioned whether the examiner had access to his 
service medical records, the record shows that the examiner 
reviewed the service medical records in connection with her 
determination.  

The veteran has previously reported several head injuries.  
The veteran's enlistment examination made note of a prior 
head injury.  During his active service, the veteran alleges 
that he was struck in the head by an unknown assailant but 
did not seek medical assistance at the time.  In July 1968, 
after active service, the veteran alleges that he was again 
attacked by an assailant and experienced head trauma; the 
veteran sought medical attention and the physician diagnosed 
a mild concussion.  The veteran alleges that the head injury 
incurred during service caused tinnitus.  

The veteran offers the May 2004 opinion of a private 
physician in support of the allegation.  The physician 
reviewed the veteran's service medical records and found 
evidence that the veteran's tinnitus was related to head 
trauma and possibly noise exposure experienced during active 
service.  The physician does not provide reasons to support 
his opinions and does not mention the head trauma experienced 
before or after service.  The physician also does not 
indicate the reason he finds the July 1966 audiometric test 
unpersuasive.  

Bare conclusions, even those made by medical professionals, 
which are not accompanied by a factual predicate in the 
record, are not probative.  See Miller v. West, 11 Vet. App. 
345 (1998).  The Court has held that it is the Board's duty 
to determine the credibility and weight of evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Although the 
Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Greater weight may be placed on one physician's opinion than 
another physician's opinion depending on factors such as 
reasoning employed by the physician.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  Taking into consideration 
the private physician's lack of support for his conclusions, 
the Board finds that the physician's opinion has little 
probative value.

In its finding that the veteran does not have bilateral 
hearing loss attributable to service, the Board relies on the 
1966 audiological evaluation which shows that the veteran did 
not have hearing loss at the time of separation and finds 
unpersuasive the veteran's allegation that the 1966 
audiological evaluation is inaccurate.  The Board further 
finds no credible evidence that the veteran has tinnitus 
attributable to service.  In coming to this finding, the 
Board relies on the April 2003 examiner opinion that tinnitus 
was not caused by noise exposure experienced during service 
and places little probative value on the May 2004 private 
physician's opinion because it lacks sufficient reasoning to 
support its conclusions.  Further, as the service medical 
records and VA medical records do not contain any evidence of 
tinnitus being diagnosed as a separate condition for the 
grand mal epilepsy, the Board finds that the veteran does not 
have tinnitus as a separate disability.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt 
doctrine is not applicable and the appeal of both claims must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


